Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an apparatus, comprising: a plurality of power amplifiers configured to amplify respective signals of a plurality of signals to generate respective amplified signals of a plurality of amplified signals; and a plurality of multiplication/accumulation (MAC) processing units, a plurality of delay units, and a plurality of memory look-up units (MLU units) configured to generate filter coefficient data for filtering nonlinear power amplifier noise using the respective amplified signals, classified in H04B 2001/0408.
II. Claims 12-16, drawn to a method, comprising: amplifying a first transmission signal using a power amplifier, providing, from an output of the power amplifier and after activating a switch path, the first transmission signal as feedback to a recurrent neural network (RNN); mixing, at the RNN, the feedback as input data using a plurality of coefficients and additional plurality of coefficients to generate filter coefficient data that at least partially compensates nonlinear power amplifier noise in transmission signals, classified in G06N 3/02.
III. Claims 17-21, drawn to an apparatus, comprising: a transceiver configured to generate, using a power amplifier, a plurality of amplified radio frequency (RF) signals for wireless transmission; a recurrent neural network comprising a plurality of multiplication/accumulation units (MAC units) and a plurality of delay units, the recurrent neural network configured to generate filter coefficient data based partly on the plurality of amplified RF signals; and a digital filter configured to filter signals in accordance with the filter coefficient data, classified in H04B 1/38.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as it can be used in an apparatus which is different from the apparatus in subcombinations II, and III; similarly, subcombination II has separate utility such as it can be used in an apparatus which is different from the apparatus in subcombinations I, and III.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or
The prior art applicable to one invention would not likely be applicable to another inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGUYEN T VO/Primary Examiner, Art Unit 2646